In The

                               Court of Appeals
                   Ninth District of Texas at Beaumont
                          ____________________
                             NO. 09-13-00528-CR
                          ____________________

                    BRITTANY L. FRANKLIN, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee
_______________________________________________________          ______________

                   On Appeal from the 252nd District Court
                          Jefferson County, Texas
                         Trial Cause No. 12-15169
________________________________________________________          _____________

                         MEMORANDUM OPINION
      In this appeal, the brief filed by Brittany L. Franklin’s court-appointed

appellate counsel contends that no arguable grounds can be advanced in Franklin’s

appeal. The judgment being appealed reflects that Franklin was convicted of felony

theft. Based on our review of the record, we agree with Franklin’s counsel that no

arguable issues exist that would support reversing the judgment being appealed.

See Anders v. California, 386 U.S. 738, 744 (1967).

      Franklin pled guilty to felony theft, which was a Class A misdemeanor

enhanced by two prior thefts. See Tex. Penal Code Ann. § 31.03(a), (e)(4)(D)
                                        1
(West Supp. 2014) (penalizing a defendant convicted of two or more prior thefts

who steals property valued at less than $1,500 as a state jail felony). At the hearing

on Franklin’s plea, the trial court deferred the decision to adjudicate Franklin’s

guilt, and then placed her on community supervision for a period of three years.

Several months later, the State filed a motion asking the trial court to revoke its

decision placing Franklin on community supervision. During the hearing on the

State’s motion, Franklin pled “[t]rue” to violating the trial court’s order by

committing three new offenses, and the trial court found in the State’s favor on its

allegations that Franklin had committed three new offenses. At the conclusion of

the revocation hearing, the trial court granted the State’s motion to revoke,

adjudicated Franklin’s guilt, and gave Franklin a sentence of two years

imprisonment, to be served in a state jail.

      On appeal, Franklin’s counsel filed a brief presenting counsel’s professional

evaluation of the record; in the brief, Franklin’s counsel concludes that Franklin’s

appeal is frivolous. See Anders, 386 U.S. at 744; High v. State, 573 S.W.2d 807

(Tex. Crim. App. 1978). We granted an extension of time to allow Franklin to file

a pro se brief. Franklin filed a response and a motion.1


      1
        Claiming she is eligible to have her sentence suspended under section 6(a)
of article 42.12 of the Texas Code of Criminal Procedure, Franklin filed a motion
with the court of appeals asking that we reduce her sentence by four months. See
Tex. Code Crim. Proc. Ann. art. 42.12 § 6(a) (West Supp. 2014) (providing for
                                              2
      After reviewing the appellate record, the Anders brief filed by Franklin’s

counsel, and Franklin’s pro se response, we agree with counsel’s conclusion that

any appeal would be frivolous. Consequently, we need not order the appointment

of new counsel to re-brief Franklin’s appeal. Cf. Stafford v. State, 813 S.W.2d 503,

511 (Tex. Crim. App. 1991). We affirm the trial court’s judgment. 2

      AFFIRMED.

                                               ________________________________
                                                         HOLLIS HORTON
                                                             Justice


Submitted on December 8, 2014
Opinion Delivered January 14, 2015
Do Not Publish

Before Kreger, Horton, and Johnson, JJ.




shock probation in cases other than state jail felonies).We do not have jurisdiction
to grant Franklin’s request, as section 6 of article 42.12 provides that the trial court
has jurisdiction over the motion that she filed requesting that her sentence be
suspended. Id. Moreover, section 6 of article 42.12 does not apply in cases where
the defendant was convicted of a state jail felony. Id.
      2
        Franklin may challenge our decision in this case by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                           3